Citation Nr: 1427992	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-40 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an undiagnosed illness, claimed as "Gulf War Syndrome" manifested by joint pain, tingling in the extremities, and short-term memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The Veteran had active service from August 1987 to May 1994, including verified service in Southwest Asia.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  By a rating decision issued in December 2012, the RO granted service connection for sarcoidosis, claimed as shortness of breath.  The claim on appeal is accurately stated as listed on the title page of this decision.
 
In a January 2013 statement, the Veteran's representative raised a claim that the Veteran was entitled to direct service connection for diagnosed degenerative disc disease and central canal narrowing of the back, and for arthritis of the knees, based on the Veteran's complaints of back and knee pain during service (a back and bilateral knee disability).  The claim on appeal is for service connection for Gulf War syndrome, claimed as an undiagnosed illness.  This is the only issue the RO has addressed.  If the Veteran wishes to claim service connection for diagnosed back and knee disabilities, such claims should be submitted to the RO.  

FINDING OF FACT

Each symptom that the Veteran contends is a manifestation of "Gulf War Syndrome," an undiagnosed illness, has been medically attributed to a known and diagnosed disorder.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a qualifying chronic disability due to undiagnosed illness or chronic multisymptom disability (Gulf War Syndrome), claimed as joint pains, tingling in the extremities, and short-term memory loss, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, a showing of continuity after discharge may support a claim for service connection defined as chronic for VA purposes.  38 C.F.R. §§ 3.303(b), 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Compensation may be paid to a Persian Gulf Veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more before December 31, 2011, following such service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117, unlike other claims for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  

A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  

VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  However, lay evidence may be sufficient to establish a medical diagnosis or nexus of a disability, such as arthritis, defined as chronic under 38 C.F.R. § 3.309(a).  See Walker, supra; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In his December 2008 claim, the Veteran sought service connection for "Gulf War Syndrome."  In February 2009, the Veteran specified that his knees and ankles were the painful joints that were the manifestations of his Gulf War syndrome.  The Veteran also described symptoms starting during service as including tingling of the extremities and short-term memory loss.  The Veteran stated that he was claiming service connection for these symptoms because he did not know why the symptoms were present, they were undiagnosed, and seemed consistent with conditions that other individuals claimed as Gulf war illnesses. 

VA outpatient treatment records reflect that the Veteran had a myocardial infarction (heart attack) in August 2008.  These records include no notation that the Veteran reported a history of symptoms for which no diagnosis was assigned.  The records include no notation that a provider suspected an undiagnosed illness.  

February 2009 VA outpatient treatment notes reflect that the Veteran reported little energy, poor sleep, poor concentration, and short-term memory loss.  The Veteran stated these symptoms began or became worse after his August 2008 heart attack, and increased in severity when sarcoidosis was diagnosed.  In May 2009 treatment note, DB-Q, DO, suggested the possibilities that the Veteran's symptoms could be due to his weight, lack of physical activity, depression, nutrition, sarcoidosis, pain medications, or other diagnoses.  Dr. DB-Q attributed the symptoms to the Veteran's posttraumatic stress syndrome (PTSD).  See private treatment records of Dr. DB-Q dated from April 2009 to June 2009.

May 2009 private treatment records reflect that the Veteran complained of ongoing symptoms in both upper extremities.  See May 2009 treatment notes, St. Croix Orthopaedics.  Carpal compression testing reproduced symptoms in the distribution of the median nerve.  A diagnosis of bilateral carpal tunnel syndrome, with the right hand more symptomatic than the left, was assigned.  Surgical treatment of the right wrist was performed in May 2009.  Treatment notes thereafter and VA examination reports reflect that providers concluded that the Veteran's hand, wrist, and elbow symptoms were due to carpal tunnel syndrome.

The Veteran submitted a May 2009 medical statement from DB-Q, D.O.  Dr. DB-Q stated that the Veteran required stenting of the proximal, mid, and distal portion of the right coronary artery in August 2008.  Dr. DB-Q also noted that the Veteran had sarcoidosis, depression, morbid obesity, degenerative disc changes at L4-L5, PTSD, and obstructive sleep apnea.  

It is important for the Veteran to understand that this letter from Dr. DB-Q is unfavorable to the Veteran's claim since Dr. DB-Q did not indicate that the Veteran had an undiagnosed illness or had unexplained symptoms.  The problems were clearly cited.     

A May 2009 interview conducted for purposes of the Veteran's 2009 application for Social Security Administration (SSA) disability benefits discloses that the Veteran reported that he had been having severe back pain, and that degenerative disc disease, especially at L4-L5, had been diagnosed.  The Veteran reported that back pain would radiate into the lower extremities.  The Veteran reported that he had been diagnosed with carpal tunnel syndrome in both wrists.  The Veteran stated that his vision was getting worse, maybe because of his pain or pain medications or because he was taking prednisone for treatment of sarcoidosis.  

The Veteran's SSA application is unfavorable to his claim for service connection for Gulf War syndrome, as the Veteran acknowledged that complaints of joint pain were related to diagnosed disorders of the neck, back, knees, upper extremities (carpal tunnel syndrome) and lower extremities (symptoms radiating from the back).  Additionally, the Veteran reported that medications required to treat his medical disorders caused drowsiness and impaired his ability to think.  Thus, the Veteran himself acknowledged that diagnosed disorders accounted for symptoms which he now contends are manifestations of an undiagnosed disability.

At his May 2009 VA examination, the Veteran reported ongoing pain in the back, neck, shoulders, ankles, and knees. The Veteran reported neck and low back symptoms following a motorcycle accident in 1994.  The examiner who conducted March 2010 VA examination noted that the Veteran had central canal narrowing of the spine at C5-C6 and had degenerative joint disease of the spine and of the knees.  A medical diagnosis has been assigned for the Veteran's neck, back, and knee pain.  The Veteran's complaints of muscle and joint pain of the neck, back, and knees cannot be considered manifestations of an undiagnosed illness, since medical diagnoses have been assigned.  

The Veteran reported muscles spams of the eyes as well.  The examiner who conducted March 2009 evaluation of the Veteran's complaints of shortness of breath assigned a diagnosis of sarcoidosis.  The Board notes that service connection for that disability has been granted.  Providers noted that sarcoidosis affected he Veteran's left eye.  As the medical diagnosis of a left eye disorder is known, his left eye complaints are not manifestations of an undiagnosed illness.  Report of March 2009 VA Pulmonary Consult, at page 3.  

In September 2010, the Veteran submitted a timely substantive appeal, stating, "I formally appeal the denial of my claim for shortness of breath, joint pain, memory loss and tingling of the extremities."  Shortness of breath has been medically attributed to a known diagnosis, sarcoidosis, and service connection has been granted.  Under 38 U.S.C.A. § 1117, shortness of breath cannot serve as a factual basis for service connection for an undiagnosed illness.  

At VA examination in August 2012, the Veteran reported constant muscle spasms, including spams of the eye, feet, both arms, and neck.  He reported heart palpitations "even though nothing shows up on the heart monitor."  

The examiner opined that the Veteran did not have an undiagnosed illness, medically unexplained illness other than sarcoidosis (for which service connection has been granted), or a chronic multisymptom illness.  The examiner opined that the diagnosed disorders were not due to any environmental exposure experienced by the Veteran during service in Southwest Asia, providing highly probative evidence against this claim.  

In a multipart, lengthy 2012 VA examination report, examiners noted that the Veteran had recurrent low back pain, which explained the muscle spasms in his back.  The Veteran's angioplasty and stenting in August 2008 following myocardial infarction (MI) was noted.  The examiner who conducted examination of the joints noted that the Veteran fractured his right ankle in service, explaining right ankle pain.  The Veteran reported pain in the left shoulder.  The examiner noted the Veteran's report of onset of left shoulder pain in 1997.  The examiner noted that diagnoses of left rotator cuff tendonitis and radiculitis were assigned in 2009.  The examiner concluded that the Veteran did not manifest other joint disorders, and that there were no objective indications of joint disease other than the noted diagnoses.  

At VA examination in August 2012, the Veteran again reported intermittent numbness of the hands and pain in the elbows and shoulders.  The Veteran also reported short-term memory loss.  The examiner reiterated that testing and evaluation had disclosed carpal tunnel syndrome in both hands.  The examiner opined that the Veteran's carpal tunnel syndrome and brachial plexopathy were not related to an exposure event incurred in Southwest Asia.  Rather, the examiner opined, the Veteran's occupation as a mechanic explained his carpal tunnel syndrome, because mechanics perform repetitive hand movements.  The opinion also explained that brachial plexopathy was most often due to trauma, and that the trauma produces symptoms "almost immediately."  Therefore, symptoms of brachial plexopathy reported in 2008 were not related to the Veteran's service, which had ended in 1994.  See VA records printed Sept. 20, 2012, at 58.

The examiner who conducted August 2012 neurologic examination found no objective evidence of a neurologic disease or pathology to which memory loss was attributable, providing more evidence against this claim.  The examiner noted that magnetic resonance imaging (MRI) of the brain conducted in 2009 disclosed no evidence of brain disease, and stated that evaluation of the Veteran's memory loss should be deferred to a mental health examiner.  Mental Health specialty examination in August 2012 disclosed that the Veteran met the criteria for posttraumatic stress disorder and for major recurrent depressive disorder.  The examiner also noted that the Veteran's use of alcohol could explain memory loss.  This opinion is unfavorable to a finding that the Veteran has memory loss as a result of an undiagnosed illness.

In an addendum dated in October 2012, a provider noted that there was no clinical, objective evidence of memory loss, and that the Veteran raised this as a subjective concern.  The provider noted that, since there was no record of formal assessment of memory or other cognitive functions, it would be speculative to opine whether the Veteran's subjective reports of "memory problems" were attributable solely to his mental health disorders.  This opinion is unfavorable to the Veteran's claim for service connection for an undiagnosed illness, because the provider clarified that, without formal evaluation of subjective memory loss, it was not possible to objectively assign a particular etiology.  However, the provider discussed several diagnosed disorders and known history that could cause memory loss, if such loss were objectively confirmed.  Objective confirmation of the Veteran's subjective report of short-term memory loss is not required, since there are multiple medical opinions linking memory loss, if present, to known and diagnosed disorders, including PTSS, myocardial infarction, cardiac surgery, depression due to medical impairments, alcohol use, and side effects of multiple medications.

The Veteran has identified that the undiagnosed illness for which he wished to claim service connection is manifested by symptoms including muscle and joint pain, tingling of the extremities, and short-term memory loss.  In this regard, it is important for the Veteran to understand that the voluminous VA, private, and SSA records establish that each symptom which the Veteran contends is a symptom of an "undiagnosed" illness is attributable to one or more "diagnosed" medical disorders.  The preponderance of the evidence is against the claim.  Service connection for an undiagnosed disorder, claimed as "Gulf War Syndrome" manifested by joint pain, tingling in the extremities, and short-term memory loss, must be denied.  The service records, private medical records, VA medical records, and SSA records, as a whole, provide evidence against this claim. 


Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice regarding substantiation of a claim under 38 U.S.C.A. § 1117 was issued in February 2009.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive work has been done on this case:  The Veteran's service treatment records, VA medical records, and all available private treatment records identified by the Veteran have been obtained and associated with the claims files.  More than 300 pages of VA medical records have been associated with the electronic files, which include 8 electronic VBMS documents and 95 electronic Virtual VA documents.  The Veteran submitted some private records, and additional private records were included in the SSA documents.  The Veteran's SSA records, which are voluminous, were obtained, and the copies of these records necessitated an additional folder.  

VA medical examinations were conducted in 2009, 2010, and 2012, and medical opinions were obtained.  VA has satisfied its duties to notify and assist.  Additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating the issues addressed in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

ORDER

The appeal for service connection for an undiagnosed illness, claimed as "Gulf War Syndrome" manifested by joint pain, tingling in the extremities, and short-term memory loss, is denied.



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


